The Court:
The defendant Splivalo was sued by the fictitious name of John Doe. Both he and his codefendant were regularly served with process, and both failed to appear in the cause. The default of each was duly entered, and afterward, the case coming on regularly to be heard, the plaintiff’s attorney asked and obtained leave of the Court to insert in the complaint the true name of Splivalo in lieu of the fictitious name by which he was sued; and thereupon, the Court, after hearing the necessary proof, gave judgment in accordance with the prayer of the complaint.
Splivalo appeals from the judgment, claiming that he was entitled to service of the complaint after his true name had been inserted, and to ten days thereafter within which to answer. No authority has been cited in support of his position, except § 472 of the Code of Civil Procedure, which, ive think, has no application here. There is no merit in the appeal.
Judgment affirmed.
McKee, J., dissented.